REASONS FOR ALLOWANCE
Note: This Allowability Notice is in response to communication filed on 02/07/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney John Parzych on 2/24/2022.
The application has been amended as follows:
Claim 19 is canceled.
Claims 1, 18, 20, and 21 are rewritten as follows:
Claim 1. --- A medical device for aspiration of small doses of medical product and subsequent administration thereof in droplet form, comprising: 
- a hollow cylindrical body; and 
- a rod slidably mobile inside the hollow cylindrical body and provided with a head on which a rubber washer is fixed, the rubber washer, during sliding of the rod, being in contact with an inner surface of the hollow cylindrical body;
wherein the rod is formed as two portions having different diameters, a shoulder being formed at a transition zone between the two portions; [[and]]
diameter than that of the hollow cylindrical body so as to be [[snuggly received and]] slidable within the body; and
wherein when the rod is drawn back to point at which the shoulder abuts the first mechanical stop, the one portion of the rod remains within the hollow cylindrical body, whereby length of the one portion correspondingly sets a maximum volume within the body for the medical product. ---
	Claim 18. --- The device according to claim 1, wherein a Luer-lock fitting is provided on a front end portion of the hollow cylindrical body for engagement/disengagement of the medical device onto/from a bottle or vial containing [[a]] the medical product to be aspirated. ---
	Claim 20. --- The device according to claim [[19]] 1, wherein the length of the one portion of the rod is set so that the maximum volume for the medical product within the body is equal to approximately 2-3 drops. ---
	Claim 21. --- The device according to claim 20, wherein the 2-3 drops are equal to about 135 [[mm2]] mm3. ---
Allowable Claims
Claims 1-16, 18, 20-21 are allowed over the prior art of record.
Information Disclosure Statement
The new information disclosure statement(s) (IDS) submitted on 02/07/2022 in compliance with the provisions of 37 CFR 1.97. Accordingly, the new information disclosure statement(s) has/have been considered by the examiner.
Reasons for Allowance
The following is a statement of reasons for allowance:
The closest prior arts of record are Hato (US PGPUB 20120232492) and Sigg (US PGPUB 20140012227).
Hato and Sigg, while disclosing medical devices for administration of medical product, fail to disclose or reasonably suggest alone or in combination, wherein when the rod is drawn back to point at which the shoulder abuts the first mechanical stop, the one portion of the rod remains within the hollow cylindrical body, whereby length of the one portion correspondingly sets a maximum volume within the body for the medical product. Examiner did not find any teachings/motivations to change the principle of operation of the medical devices (pre-filled syringes) of Hato and Sigg. There is not an apparent/obvious reason/motivation for this modification as this modification increases the complexity of the system in the prior art in terms of structure, function, and design (See MPEP §2143.01 (IV)). 
In addition, this limitation not disclosed or rendered obvious by Hato and Sigg imparts a novel and non-obvious function of the claimed device, namely, limiting the maximum aspiration of the medical product and allowing administration of small doses of the medical product, as suggested by Applicant in at least ¶0003 and 0051 of the specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




       /NHU Q. TRAN/       Examiner, Art Unit 3781
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781